Title: James Leander Cathcart to James Madison, 11 August 1834
From: Cathcart, James Leander
To: Madison, James


                        
                            
                                Esteemed Sir 
                            
                            
                                
                                    Washington
                                
                                 Augt 11th 1834
                            
                        
                        
                        We had heard of your indisposition with sympathy & regret, & of your recovery with sincere
                            pleasure. Associations which recall remembrances of passed events for the space of thirty eight years in more happy days,
                            are not easily effaced from the memory, however time rank, & distance, may weaken the impression—
                        Manners & customs are strangely altered in this disfranchised Metropolis of the western hemisphere,
                            would to God I could conscientiously say for the better, but I think I see a strong resemblance
                            between passing events, & those which preceded the reign of Marat & Robespierre, that the virtue of the
                            Citizens of the United States (for here we are in a state of vassallage) may avert the catastrophe is devoutly to be
                            prayed for, & I hope will ultimately prove, that our necks are not yet ready for the yoke; but believe me Sir that
                            in the present day, a private life is the only post of honor, had I been treated with the justice & equity which I
                            had a right to expect from a magnanimous nation, I should long have been in that situation, but money in a Republick
                            insures influence, & political friends, in the same ratio, that the different grades of nobility doth in a
                            Monarchy, but as I have never worshipped the mammon of unrighteousness, I possess neither, & tied down by the
                            wants of a family of eleven children (nine now living) I have been a fair mark on whom to verify the old adage, that the
                            ingratitude of Republicks has been proverbial from time immemorial—
                        Impressed with those ideas, four of my sons have settled on a piece of land which they purchased from the
                            State of Indiana in 1831, & have laboured hard to prepare a home for their aged parents, for those in office here,
                            like Diocles, sit with a sword pendant over their heads by a single hair, no thicker than the breath of scandal propagated
                            by an interested partisan Office hunter; I had fondly hoped that when the claims under the 11th Article of the Treaty
                            with Spain were liquidated mine to the amount of $28,558 dols having been admitted as a valid claim that I should have
                            been enabled to settle my family in the West, but only 6900 dols were awarded to me by the Commissioners, & the
                            1st Comptroller of the Treasury very improperly interfered in my private concerns, and kept back a warrant for the small
                            sum awarded to me for twenty six days until an injunction was taken out by a person with whom I had a private controversy,
                            whose cause was espoused by George Hay, & others who had more powerful friends than I had, whilst I trusted to the
                            justice of my cause alone, which unjustifiable act envolved me in a suit in Chancery of more than seven years duration,
                            but which was ultimately decided in my favor by the Supreme Court of the United States, the cost of it and Lawyers fees
                            amounted to more than 2000 dols and they managed the matter so, that I at least recovered no
                            damages whatever, and the interest on debts contracted for the support of my family, secured on the claim before the Award
                            was made in my favor absorbed the rest; but where is George Hay now? echo, where?
                        Viewing the absence of delicacy, as well as justice, which has reduced me to the necessity of demanding what
                            I have ever believed is justly due to me, I concieve that I would be doing injustice to my family were I any longer to
                            refrain from petitioning Congress for redress, more especially as many claims have been granted that was not so well
                            established as mine are, amongst these there is a small item which three lines from you, in any form you please would
                            enable me to obtain; a sum although small, yet sufficient to build a Frame house on my sons land in Indiana, to where I
                            intend to remove their mother & Sisters as soon as it can be effected, if the Gulf of all human possession
                            does not yawn in my path before I can carry this resolution into effect, & which your granting my request would
                            greatly facilitate & which I most respectfully solicit—
                        You may probably recollect that when Siddi Suleiman Mella Menni the Tunisian Ambassador arrived here in
                            December 1805—that I was employed by the Government from his arrival here in December 1805, to his departure from Boston
                            in September 1806, as Interpreter & otherwise, and likewise to purchase presents for the Bey of Tunis, to travel
                            with the Ambassador, & to ship him & the presents from Boston to Tunis, and a troublesome time I had of
                            it, attended with considerable expense, for during his stay in this district, he, and his suit were very much at my house,
                            for in fact there was no family then in this City, but mine, that had been at Tunis, or understood his language, which
                            made our society agreeable to him, independent of public considerations; but I only acted in virtue of a verbal request
                            which operated as an order, until the day before our departure from Washington, when I received an order in writing of
                            which a copy is inclosed; neither had any compensation been assigned me previous to my return from Boston, I left the
                            compensation to be allowed me entirely to the discretion of the government as I have done in many other cases, for I never
                            was interested; on my return to the City Congressmens pay was allowed me, & my expenses, but not knowing that,
                            before my departure, I had not taken regular bills as vouchers for those expenses except in a few cases, the remainder of
                            cource was a total loss, occasioned by my own neglect in not procuring vouchers, and the accompting Officers of the
                            Treasury refused to allow me any compensation whatever for the time that I was employed, from the arrival of the
                            Ambassador to the date of the certificate herewith, respectfully submitted; I never took any measures whatever to have
                            their decision reversed by the Executive, being busily employed in making arrangements in the different commercial ports
                            of the Union, preparatory to my departure as Consul & Navy Agent at the Island of Madeira, nor should I now, had I
                            been treated as most certainly I have endeavoured to merit.
                        The question to be decided is; am I entitled to the same compensation for services in compliance with a
                            verbal request from the Executive which operates as an Order, from the time that those services commenced in Decr 1805
                            until the date of the inclosed certificate from the Depart of State? or was it expected that I should perform those
                            services, gratuitously?
                        During the last Session of Congress, several of the Members said my claim for compensation is a much better
                            claim than many that has been allowed, & promised to get it through at the next
                            Session, provided, that I could procure from an authentic, & respectable source,
                            evidence of my having been so employed, there is no person now in this district that is adequate to give such evidence,
                            and for that reason, I most earnestly & respectfully request it from you, in the lively hope that it will not be
                            denied—
                        Mrs Cathcart & daughters present their respectful compliments, & desire me to request you to
                            make their respects acceptable to Mrs Madison, in which request I most cordially join, & with our most fervent
                            prayers to the Almighty disposer of all human events, for your temporal, & eternal happiness, I have the honor to
                            continue with the most distinct respect Esteemed Sir Your much Obliged & very Obed Servt
                        
                        
                            
                                James Leander Cathcart
                            
                        
                    